RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 3/10/2021 have been received. In the response filed on 3/10/2021, claim 7 was amended. 
Claims 7-13 are pending. Claims 1-6 are canceled. Claims 7-13 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-9 and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bramoulle et al., in US 2013/0287930 A1; in view of Le Bouquin et al., WO 03/039267 A1; Friesen et al., US 2008/0280274 A1; Wenger et al., US 7,521,076 B1; Dudacek et al., US 6,312,756 B1; Adekola, Influence of food extruder die dimensions on extruded products expansion; and Pope et al., US 2002/0192341 A1.
NOTE: The rejections cite to Guiller et al., US 2004/0247741 A1; as the English language equivalent of Le Bouquin et al., WO 03/039267 A1. 


“Uncoated” kibble (claim 1, ln. 1 and 14) 
Bramoulle suggests an uncoated kibble in a plurality of ways. First, Bramoulle discloses forming an uncoated kibble, i.e., kibble that does not have a coating (kibble, dried particles or pieces, para 0138; “kibbles of uncoated, extruded basal pet food”, para 0141). Second, Bramoulle discloses coating is optional (“The food preparations may contain additional components such as . . . coatings”, para 0133; “Particles can optionally be coated”, para 0138). 
Bramoulle does not require coating for the disclosed invention because Bramoulle discloses the inventive palatablility enhancer may be combined with a pet food by inclusion. Bramoulle discloses the inventive palatablility enhancer may be combined with a pet food in two different ways. Bramoulle discloses palatability enhancers “can be used by coating and/or by inclusion” (para 0052). Bramoulle discloses the dry cat food preparation comprises “at least one palatability enhancer” that is “appropriate for incorporation by inclusion into the cat food preparation” (para 0134). Bramoulle discloses a kit comprising “at least one palatability enhancer suitable for use by inclusion into the food” (para 0176). Bramoulle discloses another kit embodiment wherein “the palatability enhancer(s) provided in the kit may be for a use by inclusion and/or by coating” (para 0198). 
For the reasons discussed above, Bramoulle does not require coating. Therefore, Bramoulle suggests an uncoated kibble. 
Furthermore, the omission of an element and its function is prima facie obvious if the function of the element is not desired. MPEP 2144.04 II. A. In the present case, Bramoulle discloses coating is optional (“Particles can optionally be coated”, para 0138). Bramoulle discloses the optional coating may contain palatability enhancers, flavours, powders, and the like (para 0138). As such, the elimination of a coating comprising ingredients with the function of enhancing palatability and/or flavor when the additional function of enhancing palatability and/or flavor is not desired is prima facie obvious. 


Density from 370 g/L to 550 g/L (ln. 2)
Bramoulle discloses the food has a density in a range of from about 300 g/L to about 450 g/L (para 0136). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

a) providing kibble ingredients comprising at least 2% of exogenous fat, % based on total weight of kibble ingredients (ln. 3-4)
Bramoulle discloses mixing dry kibble ingredients with fats and oils (para 0132). Bramoulle discloses the food mixture is processed into kibbles (para 0138). Bramoulle discloses kibble is often formed using an extrusion process in which the mixture of dry and wet ingredients is subjected to mechanical work at a high pressure and 
Bramoulle discloses that “Standard dry cat food formulations are well known to the person skilled in the art. Examples of recipes are given in, e.g., International patent application No. WO 2003/039267” (emphasis added, para 0133).
Bramoulle does not expressly disclose the kibble ingredients comprise at least 2% of exogenous fat. 
Guiller (Le Bouquin et al., WO 03/039267 A1) discloses “a typical composition well known in the art for a dry cat food composition” includes about 0-10% animal fat (para 0036).
It would have been prima facie obvious to one having ordinary skill in the art to include fat in the ingredients that are extruded to produce a kibble, as taught in Bramoulle, wherein the fat is exogenous fat (animal fat) in amount of 0-10%, as taught in Guiller (Le Bouquin et al., WO 03/039267 A1) for the following reasons. First, Bramoulle expressly states the composition may be the composition as taught in Guiller (Le Bouquin et al., WO 03/039267 A1). As such, one having ordinary skill in the art at the time the invention was filed need only use the common sense to follow the teaching of Bramoulle which expressly guides one to the Guiller (Le Bouquin et al., WO 03/039267 A1) composition. Second, it would have been obvious to one having ordinary skill in the art at the time of invention to substitute the undisclosed amount of fat in the ingredients that are extruded to produce a kibble, as taught in Bramoulle, with 0-10% animal fat, as taught in Guiller (Le Bouquin et al., WO 03/039267 A1), to obtain a method for producing a cat kibble comprising a step of providing 0-10% exogenous fat (animal fat). In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of obtaining a cat kibble produced from ingredients that include 0-10% exogenous fat (animal fat). One having ordinary skill in the art at the time the invention was filed would expect success in using Guiller’s (Le Bouquin et al., WO 03/039267 A1) formulation because Bramoulle which expressly guides one to the Guiller (Le Bouquin et al., WO 03/039267 A1) 
In the alternative to the combination of Bramoulle with Guiller (Le Bouquin et al., WO 03/039267 A1), Bramoulle combined with Friesen renders the 2% of exogenous fat limitation obvious. Bramoulle discloses food preparations may contain additional components such as palatability enhancers, flavors, and the like, well known to the skilled artisans (para 0133). Bramoulle discloses the kibble is palatable to cats (highly palatable dry cat foods, abstract). 
Bramoulle does not expressly disclose the kibble ingredients comprise at least 2% of exogenous fat. 
Friesen is drawn to palatably enhancing compositions for animal food (abstract). Friesen discloses adding a palatability enhancing composition to a composition for consumption (para 0026). Friesen discloses adding the composition to a food increases the likelihood that an animal will consume the composition, increases the ingestion frequency, and increases ingestion rate (para 0026). Friesen discloses “Where the food is solid, the poultry liver hydrolysate may be coated on the food, incorporated into the food, or both” (emphasis added, para 0031). Friesen discloses foods typically comprise from about 2% to about 50% fat (para 0031, Table 1). Friesen discloses food as prepared in a dry form using a conventional process, such as a process comprising steps of mixing the ingredients, extruding the ingredients, and dying the extrudate to from a kibble (para 0059). Friesen discloses the palatability enhancing composition may be added to the food composition in its normal preparation procedure such as mixing or extrusion (para 0060). Friesen discloses the composition comprises a palatability enhancing amount of poultry liver hydrolysate and a palatability enhancing amount of poultry fat (para 0066). Friesen discloses adding the poultry fat to the composition results in increased ingestion frequency and ingestion rate (para 0066). Friesen discloses adding the poultry fat in a range of about 0.01% to about 6% (para 0069). Friesen discloses animals include cats (para 0005, 0052, 0093). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to add fat and palatability enhancer to the cat food 

b) at least partially precooking said kibble ingredients in a preconditioner, wherein said ingredients have a residence time in said preconditioner of at least 2 minutes (ln. 5-6)
As discussed above, Bramoulle discloses kibble is often formed using an extrusion process in which the mixture of dry and wet ingredients is subjected to mechanical work at a high pressure and temperature, forced through small openings or dies, and cut off into kibble (para 0135). 
Bramoulle does not disclose the ingredients are precooked in a preconditioner. 
Wenger is drawn to improved methods for the extrusion cooking of animal feeds (abstract). Wenger discloses the process allows a less expensive extruder and operation with reduced utility costs (col. 7, ln. 9-17). Wenger discloses the process may be used to make cat food (col. 7, ln. 20). Wenger discloses the retention time for the material passing through the preconditioner is controlled (col. 10, ln. 1-4). Wenger discloses the preconditioner is commonly used for the processing of animal feed (col. 10, ln. 8-9). Wenger discloses partial cooking (starch-bearing grains are at least partially gelatinized during passage through the preconditioner, col. 10, ln. 12-14). Wenger discloses residence times in the preconditioner are from about 30 seconds to 5 minutes (col. 10, ln. 15-17). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to extrusion cook the ingredients to form kibble, as taught in Bramoulle, wherein the ingredients are precooked in a preconditioner and a present in the preconditioner for a residence time of about 30 seconds to 5 minutes, as taught in 

c) extruding the at least partially precooked kibble ingredients through an extruder to form a kibble extrudate, wherein the extruding is performed in an extruder with a Die Surface Outflow Rate (DSOR) inferior to 350 mm2 x h x t-1, wherein DSOR is defined as the ratio of total opened sections of the die holes at the outlet of the extruder, in mm2, and of the working flow rate of the product at the outlet of the extruder die, in mm2 x h x t-1 (ln. 7-11)
Bramoulle discloses kibble is often formed using an extrusion process in which the mixture of dry and wet ingredients is subjected to mechanical work at a high pressure and temperature, and forced through small openings or dies and cut off into kibble by a rotating knife (para 0135).
Wenger discloses a method of extruding a material using a cooking extruder (preferably a twin screw extruder) having an elongated, tubular barrel with an inlet and an outlet and presenting a longitudinal axis, a restrictive orifice die plate disposed across the outlet, and an elongated, axially rotatable, helically flighted screw within the barrel (col. 2, ln. 45-51). Wenger discloses a restricted orifice die (#25, fig 3) is positioned across outlet (#24) for extrusion purposes and to assist in maintaining pressure within the barrel (#12, col. 4, ln. 32-34). 
Bramoulle and Wenger do not disclose DSOR ratio as defined in the claim. 
Dudacek discloses an extrusion process for starch materials (abstract). Dudacek discloses extruding with an extruder comprising an elongated, tubular barrel (#1, fig 1, col. 6, ln. 36) with an inlet (#5, col. 6, ln. 59) and an outlet having a restrictive orifice disposed across the outlet (#7, col. 6, ln. 43), and an elongated, axially rotatable, helically flighted screw within the barrel (screws, #3a and #3b, col. 6, ln. 38-39). Dudacek discloses as the flow rate in the extruder is increased, the size of the orifice is 
Based upon the teachings of Dudacek, the size of the die openings and hence area of the die openings (area = π r2), which maintain the desired temperature and pressure at the die plate, is deemed to be a result effective variable with regard to the flow rate in the extruder. In other words, one having ordinary skill in the art at the time of invention recognizes the size of the holes in the dies area changed to maintain desired temperature and pressure as the extruder throughput is changed. It would have been obvious to one having ordinary skill in the art at the time of invention to optimize the area of the holes relative to the throughput of the extruder because it has been held that determination of the optimum value of a result effective variable is prima facie obvious as a matter of routine experimentation in the art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382.
Additionally, Adekola and Pope suggest the DSOR is conventional in the extrusion art. 
Adekola is drawn to the influence of food extruder die dimensions on extruded products expansion (title). Adekola discloses the back pressure in the extruder barrel is directly proportional to the nozzle L/D ratios (p. 256, col. 2, 2nd to last para). Adekola discloses extruding through dies having a range of die diameters from 2.5 to 5.0 mm (p. 257, 2.1 Experimental design and analysis). Adekola discloses some of die design considerations and extrusion process optimization parameters employed include: the throughput of the extruder, desired shape, size and uniformity of the extrudate, the relationship between the flow and pressure drop in the die and the relationship between shear rate and viscosity of the food dough (p. 258, 2.2 Machine and equipment). Adekola discloses extruder throughput of 50 kg/h (p. 258, col. 2, last para). 
2 h/ton of about 98.125 mm2 h/ton to about 392.5 mm2 h/ton (sample calculation for 98.125 mm2 h/ton: 2.5 mm = 1.25 mm radius; die opening area = π r2 = 3.14 * r2 = 3.14 x (1.25 mm) 2= 4.901 mm2 ;  4.901 mm2/50 kg/h = 0.098125 mm2 h/kg; 0.098125 mm2 h/kg * 1000 kg/ton = 98.125 mm2 h/ton; sample calculation for 392.5 mm2 h/ton: 98.125 mm2 h/ton: 5 mm = 2.5 mm radius; die opening area = 3.14 * r2 = 3.14 x (2.5 mm) 2= 19.625 mm2 ;  19.625 mm2/50 kg/h = 0.3925 mm2 h/kg; 0.3925 mm2 h/kg * 1000 kg/ton = 392.5 mm2 h/ton). 
Pope is drawn to a method of producing pet food through an extrusion process (abstract). Pope discloses an exemplary embodiment for the production of cat food (p. 5, FELNE EXAMPLE – 2). Pope discloses extruding at a combined rate of the pet food parts of 40 lbs/min (28 lbs shell/min + 12 lbs filling/min = 40 lbs total/min). Pope discloses extrusion through a four hole die (para 0059). Pope discloses the dies had a hole diameter of 0.33 inches (para 0055). 
As such Pope suggests a DSOR in units of mm2 h/ton of Area of each die hole = 3.14 * (0.33 in/2)2 = 0.027225 in2 ; area of 4 holes = 4*(0.027225 in2) = 0.1089 in2. DSOR in units of mm2 h/ton = 64.538 mm2 h/ton (sample calculation: (0.1089 in2) /(40 lbs/min) * (1 hr/ 60 min) * (2.20462 lbs/1 kg) * (1000 kg/1 ton) * (645.16 mm2/ 1 in2) = 64.538 mm2 h/ton). 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 
In the present case, Adekola and Pope suggest the claimed DSOR is conventional in the extrusion art. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.

wherein a specific mechanical energy (SME) in the extruder is from 35 to 45 Wh/kg (ln. 11-12)
As discussed above, Bramoulle discloses the food has a density in a range of from about 300 g/L to about 450 g/L (para 0136).
Bramoulle in combination with Wenger renders the range prima facie obvious for the following reasons. 
First, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. A prima facie case of obviousness exists when the proportions are so close that one skilled in the art would have expected them to have the same properties. MPEP 2144.05 I. In the present case, Wenger discloses a preference for SME inputs in range of up to about 22 Wh/kg (22 kWhr/T) and about 5 to 22 Wh/kg (5-22 kWhr/T, col. 2, ln. 66 to col. 3, ln. 1). The range of up to about 22 Wh/kg is so close to the claimed range that one skilled in the art would have expected them to have the same properties, i.e., properties of an extruded animal food.
Second, Wenger discloses an overlapping range of SME. Wenger discloses Table 1 that sets forth various classes of conventional extrudates and the SME inputs conventionally required to achieve a complete cook during processing (col. 7, ln. 28-30). In Table 1, Wenger discloses cat food conventionally is made under SME conditions of 25-35 Wh/kg (25-35 kWhr/T, Table 1, Extruded Density Ranges column) that produce a food in a density range of 410-440 g/L (Table 1, Range of SME column). Wenger discloses products manufactured using the extruder of the invention normally have all of the same characteristics as products conventionally extruded, but with SME inputs reduced by at least about 25%, more preferably from about 25-50% below those of Table 1 (col. 7, ln. 48-52). Wenger discloses cat foods manufactured at SME inputs of from about 12-27 Wh/kg (12-27 kWhr/T, col. 7, ln. 57-58). Wenger discloses “the majority of . . . animal feed products can be processed in accordance with the present invention with SME inputs of up to about 22 kWhr/T, more preferably from about 5-22 kWhr/T, and most preferably from about 9-16 kWhr/T” (col. 7, ln. 67 to col. 8, ln. 3). 
Since Wenger discloses cat foods manufactured at SME inputs of from about 12-27 Wh/kg (12-27 kWhr/T, col. 7, ln. 57-58), Wenger discloses an overlapping range of SME. Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

d) drying the kibble extrudate resulting from step c ), thereby obtaining a uncoated* kibble palatable to cats (ln. 13-14)
Bramoulle discloses the extruder die forms an extrudate (die forms the extruded product into a specific shape, para 0138). Bramoulle discloses the extrudate is dried to form kibble (para 0138). Bramoulle discloses the kibble is palatable to cats (highly palatable dry cat foods, abstract). 
* Note: See discussion of “Uncoated” kibble (claim 1, ln. 1 and 13)” above. 

Regarding claims 8 and 9: Bramoulle discloses animal fat in the form of animal fat and marine oil (fish oil, para 0132). Friesen discloses animal fat in the form of poultry fat that may be chicken fat (para 0066). 
Regarding claim 11: Bramoulle discloses kibble ingredients comprise at least one animal material (meat, para 0132) and one vegetable material (grains, para 0132). 
Regarding claim 12: Bramoulle discloses the dry food comprises a list of ten alternatives (“at least one ingredient selected from”, para 0021). Bramoulle discloses one of the alternatives is 0.01-30% of a starch derivative (para 0026). Bramoulle discloses starch derivatives include starches (pregelatinized starches, cross-linked starches, cross-linked etherified starches, cross-linked esterified starches, oxidized starches, acid treated starches, alkaline treated starches, bleached starches, starch salts and combinations thereof, para 0039). 
Bramoulle renders the claimed “kibble ingredients comprise strictly less than 50% of starch, % weight based on dry matter” obvious in two ways. 
First, it would have been obvious to one of ordinary skill in the art at the time of invention to select an ingredient that is not starch because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Bramoulle does not require the presence of starch because the starches represent one of nine options (starch derivatives and combinations thereof include starch). As such, the non-selection of starch is prima facie obvious because there are eight other ingredients that may be selected. 

Regarding claim 13: Wenger discloses exemplary embodiments in which the ratio of steam to water injected into the preconditioner is 30:40 (180 kg/hr:240 kg/hr, col. 11, Table 2); about 16:20 or about 32:40 (160 kg/hr:209 kg/hr , col. 11, Table 2); about 17:11 (166 kg/hr:114 kg/hr, col. 13, Table 4); and about 15:10 (154 kg/hr:100 kg/hr, col. 14, Table 5). 

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bramoulle et al., in US 2013/0287930 A1; in view of Le Bouquin et al., WO 03/039267 A1; Friesen et al., US 2008/0280274 A1; Wenger et al., US 7,521,076 B1; Dudacek et al., US 6,312,756 B1; Adekola, Influence of food extruder die dimensions on extruded products expansion; and Pope et al., US 2002/0192341 A1; as applied to claims 7-9 and 11-13 above, and in further view of Swenson, US 2008/0233244 A1. 
Bramoulle in view of Le Bouquin, Friesen, Wenger, Dudacek, Adekola, and Pope is relied on as above. 
Bramoulle discloses the food is nutritionally balanced (para 0131) and complete (para 0045). Bramoulle discloses the dry pet foods represent a nutritionally balanced mixture containing proteins, fibres, carbohydrates and/or starch, and fats (para 0131). Bramoulle discloses nutritionally balanced mixtures are well known to those skilled in the art (para 0131). Bramoulle discloses the relative proportions of vitamins, minerals, lipids, proteins and carbohydrates, is determined according to the known dietary standards in the veterinary field, for example by following the guidelines of the American Association of Feed Control Officials (AAFCO, para 0131)).
Bramoulle in view of Le Bouquin, Friesen, Wenger, Dudacek, Adekola, and Pope does not disclose cat kibble has at least 9% of total fat by weight, % weight based on dry matter. 
Swenson is drawn to animal food compositions (abstract). Swenson discloses cat food formulations are generally formulated to meet the nutritional requirements 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a nutritionally complete cat food, as taught in Bramoulle, where the cat food comprises at least 9% of total fat by weight, % weight based on dry matter, as taught in Swenson, to obtain a method for producing a cat kibble wherein the kibble comprises at least 9% fat. One of ordinary skill in the art at the time the invention was filed would have been motivated to a cat kibble wherein the kibble comprises at least 9% fat to supply the required nutrients to the cat. 

Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. 

Rejections of claims 7-9 and 11-13 as obvious over Bramoulle in view of Le Bouquin (Guiller), Friesen, Wenger, Dudacek, Adekola, and Pope
Applicant argues the cited references focus on coated kibbles (remarks, p. 5-6). Examiner is not persuaded by this argument. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. MPEP 2123 II. In the present case, the prior art suggests uncoated kibbles. Bramoulle discloses forming an uncoated kibble, i.e., kibble that does not have a coating (kibble, dried particles or pieces, para 0138; “kibbles of uncoated, extruded basal pet food”, para 0141). Bramoulle discloses coating is optional (“The food preparations may contain additional components such as . . . coatings”, para 0133; “Particles can optionally be coated”, para 0138). 
Applicant argues the specification explains palatability of uncoated kibbles (remarks, p. 5-6). Examiner is not persuaded by this argument. It is well settled that unexpected results must be established by factual evidence. "Mere argument or conclusory statements in the specification does not suffice." In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed.Cir.1994). In the present case, the specification 
Applicant argues Wenger fails to disclose the newly amended range of SME (remarks, p. 7). Examiner is not persuaded by this argument for two reasons. First as discussed in the rejections above, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP 2144.05 I. In the present case, Wenger discloses a preference for SME inputs in range of up to about 22 Wh/kg (22 kWhr/T) and about 5 to 22 Wh/kg (5-22 kWhr/T, col. 2, ln. 66 to col. 3, ln. 1). The range of up to about 22 Wh/kg is so close to the claimed range that one skilled in the art would have expected them to have the same properties. Second, overlapping ranges establish prima facie obviousness. MPEP 2144.05. Wenger discloses cat foods manufactured at SME inputs of from about 12-27 Wh/kg (12-27 kWhr/T, col. 7, ln. 57-58). Therefore, Wenger discloses an overlapping range of SME. 
Applicant argues Wenger fails to disclose the claimed cat food density (remarks, p. 7). Examiner is not persuaded by this argument. Wenger is not relied upon for disclose the claimed cat food density. Bramoulle discloses the food has a density in a range of from about 300 g/L to about 450 g/L (para 0136).
Applicant argues Wenger discloses an exemplary cat food having a density in the range of (320-350 g/L (remarks, p. 7). Examiner is not persuaded by this argument. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. MPEP 2123 II. In the present case, Wenger discloses cat food conventionally has a food in a density range of 410-440 g/L (Table 1, Range of SME column). Wenger discloses density may optionally be decreased (“the product densities may be 5-10% lower than those set forth in Table 1”, col. 7, ln. 52-53). Additionally as discussed above, Bramoulle discloses the food has a density in a range of from about 300 g/L to about 450 g/L (para 0136).
Applicant argues Wenger fails to disclose DSOR (remarks, p. 8). Examiner is not persuaded by this argument. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP 2145 IV. In the present case, Wengers is not relied upon to teach DSOR. Dudacek, Adekola, and Pope suggest the DSOR is conventional in the extrusion art. 

Applicant asserts “One of ordinary skill in the art knows that adding fat to the formulation before or during extrusion reduces the mechanical effort of the extruder and causes increases in density. Thus, adding at least 2% fat in a pet food formulation by inclusion while simultaneously obtaining density levels as low as the pet food according to Wenger et al. '076 is impossible” (remark, p. 8). Examiner is not persuaded by these assertions. The arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c) II. In the present case, the argument represents unsubstantiated opinion of the applicant’s representative.
Applicant argues Wenger is not enabled (“would be impossible to extrude”, remarks, p. 8, 3rd para). Examiner is not persuaded by this argument. The applicant’s argument fails to overcome the presumption of enablement by a preponderance of the evidence. In patent prosecution the examiner is entitled to reject application claims as anticipated by a prior art patent without conducting an inquiry into whether or not that patent is enabled or whether or not it is the claimed material (as op-posed to the unclaimed disclosures) in that patent that are at issue. In re Sasse, 629 F.2d 675, 681, 207 USPQ 107, 111 (C.C.P.A. 1980). Applicant must demonstrate non-enablement by preponderance of evidence. MPEP 716.07. Where the affidavit or declaration presented asserts that the reference relied upon is inoperative, the claims represented by applicant must distinguish from the alleged inoperative reference disclosure. MPEP 716.07. Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement is whether the experimentation needed to practice the invention undue or unreasonable. MPEP 2164.01. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In the present case, Applicant has not demonstrated that one having ordinary skill in the art at the time of invention would have to undergo undue experimentation to practice the invention disclosed in the prior art. Applicant fails to provide analysis under the Wands factors.
Applicant’s arguments fail to demonstrate that Wenger does not enable one having ordinary skill in the art at the time of invention to make and use the disclosed invention. In summary, Applicant has not overcome the presumption of enablement given to prior art disclosures. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619